--------------------------------------------------------------------------------

Exhibit 10.62


FIRST AMENDMENT TO FINANCING AGREEMENT


FIRST AMENDMENT, dated as of June 12, 2014 (this "First Amendment"), to the
Amended and Restated Financing Agreement, dated as of November 6, 2013 (as
amended, restated, supplemented, modified or otherwise changed from time to
time, the "Financing Agreement"), by and among Motorcar Parts of America, Inc.,
a New York corporation (the "Borrower"), the lenders from time to time party
thereto (each a "Lender" and collectively, the "Lenders"), Cerberus Business
Finance, LLC, a Delaware limited liability company ("Cerberus"), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Collateral Agent"), and PNC Bank, National
Association ("PNC"), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Administrative
Agent" and together with the Collateral Agent, each an "Agent" and collectively,
the "Agents").
 
WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.                   Defined Terms.  Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.


2.                   Recitals.  The fourth paragraph of the recitals of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
"The Borrower has requested that the Agents and the Lenders amend and restate
the Existing Financing Agreement in order to, among other things, (a) amend,
restate, convert and continue $95,000,000 of the Existing Term Loan as the Term
Loan (as hereinafter defined) and (b) increase the amount of the revolving
credit facility by $10,000,000 to $30,000,000.  On the First Amendment Effective
Date, the Borrower has requested that the Agents and the Lenders amend the
Financing Agreement to, among other things, increase the amount of the revolving
credit facility by $10,000,000 to $40,000,000.  The proceeds of the term loans
and the loans made under the revolving credit facility shall be used to (i) on
the Restatement Effective Date, make the Ninth Amendment Effective Date
Prepayment, (ii) fund general working capital purposes of the Borrower and for
other general corporate purposes and (iii) pay fees and expenses related to this
Agreement.  The letters of credit will be used for general working capital
purposes.  The Lenders are severally, and not jointly, willing to extend and/or
maintain such credit to the Borrower subject to the terms and conditions
hereinafter set forth."

--------------------------------------------------------------------------------

3.                   Amendments.
 
(a)                New Definitions.  Section 1.01 of the Financing Agreement is
hereby amended by adding the following definitions, in appropriate alphabetical
order:
 
(i)              ""First Amendment" means the First Amendment to this Agreement,
dated as of June 12, 2014, among the Borrower, the Agents and the Lenders."
 
(ii)             ""First Amendment Effective Date" means the date on which the
First Amendment shall become effective in accordance with its terms."
 
(iii)            "Specified Account Debtor" means an Account Debtor of the
Borrower who is (a) one of the top ten (10) largest customers of the Borrower
(based on the reports most recently delivered to the Agents pursuant to Section
7.01(a)(v)), (b) provided extended payment terms and (c) not a party to a
Factoring Agreement."
 
(b)                 Existing Definitions.
 
(i)               The definition of "Borrowing Base" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
""Borrowing Base" means, as of any date of determination, the lesser of:
 
(a)               the result of the sum of (i) 85% of the Net Amount of Eligible
Accounts Receivable at such time; provided that the aggregate amount of Eligible
Accounts Receivable due from the Specified Account Debtors at such time in
excess of the amount equal to 20% of the Total Revolving Credit Commitment shall
not be included in the calculation of this clause (a)(i), plus (ii) the lower of
(A) 60% of the Book Value of Eligible Inventory located in the continental
United States and any province or territory of Canada at such time and (B) the
sum of (1) 90% times the most recently determined Net Liquidation Percentage
times the Book Value of the Eligible Inventory consisting of rotating electrical
products and (2) 85% times the most recently determined Net Liquidation
Percentage times the Book Value of the Eligible Inventory consisting of wheel
hubs and new product lines, in each case of clauses (B)(1) and (B)(2), located
in the continental United States and any province or territory of Canada at such
time, plus (iii) the lowest of (A) 50% of the Book Value of Eligible Inventory
located in Mexico at such time, (B) 60% times the most recently determined Net
Liquidation Percentage times the Book Value of the Eligible Inventory located in
Mexico at such time and (C) the lesser (1) $14,000,000 and (2) 60% of the
Borrowing Base, minus (iv) Reserves, and
 
(b)              an amount equal to the product of TTM Consolidated EBITDA for
the most recently ended month of the Borrower and its Subsidiaries times the
Applicable EBITDA Multiple, minus the aggregate outstanding principal amount of
the Term Loan and Capitalized Lease Obligations at such time."
 
(ii)              The definition of "Consolidated EBITDA" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

--------------------------------------------------------------------------------

""Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) the amount of all costs, fees and expenses incurred in
connection with (A) the Transactions, (B) the Third Amendment and the Wanxiang
Transaction Documents, (C) the Sixth Amendment, (D) the First Amendment and (E)
liquidating the Excluded Subsidiaries in an aggregate amount not to exceed
$3,000,000 and as approved in writing by the Required Lenders, (vi) severance
charges in an aggregate amount not to exceed $100,000 for any Fiscal Year, (vii)
the amount of all travel and other administrative costs, fees and expenses
(including professional fees) incurred in connection with the management of the
Excluded Subsidiaries in an aggregate amount not to exceed $75,000 for any
fiscal quarter, (viii) any non-cash expenses incurred in connection with stock
options and other equity-based compensation, (ix) non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period, (x)
standard inventory revaluation write-downs, (xi) non-cash losses on Hedging
Agreements, (xii) commissions accrual adjustment, (xiii) losses from the
Excluded Subsidiaries, (xiv) any expenses incurred in connection with stock
offerings, (xv) for each fiscal quarter specified on Schedule 1.01(E), the
expenses set forth on Schedule 1.01(E) in an aggregate amount not to exceed the
amount set forth opposite such expenses for such fiscal quarter, (xvi) all
Restricted Payments paid in cash during such period, if any, pursuant to clause
(F) of the proviso in Section 7.02(h), (xvii) through the fiscal quarter ending
September 31, 2014, start-up costs with respect to a specified new product line
in an aggregate amount not to exceed $500,000, and (xviii) specified inventory
purchases from certain customers in an aggregate amount not to exceed
$6,800,000, minus (c) without duplication, the sum of the following amounts of
such Person and its Subsidiaries for such period and to the extent included in
determining Consolidated Net Income of such Person for such period: (i) non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of Accounts Receivable in the ordinary course of business) for such
period, (ii) non-cash gains on Hedging Agreements, and (iii) profits from the
Excluded Subsidiaries, all as determined on a consolidated basis."
 
(iii)             The definition of "Eligible Inventory" in Section 1.01 of the
Financing Agreement is hereby amended by deleting the "and" immediately
following clause (h) thereof, deleting clause (i) thereof and inserting
following immediately at the end of clause (h) thereof:
 
"(i) if such Inventory consists of new product lines, the Administrative Agent
shall have received an appraisal of such Inventory, in form and substance
reasonably satisfactory to the Administrative Agent, from an appraiser; and (j)
such Inventory is and at all times shall continue to be acceptable to the
Administrative Agent in the exercise of its reasonable business judgment."

--------------------------------------------------------------------------------

(iv)            The definition of "Fee Letter" in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:
 
""Fee Letter" means the first amended and restated fee letter, dated as of the
First Amendment Effective Date, between the Borrower and the Collateral Agent."
 
(v)             The proviso at the end of the first sentence of the definition
of "Fixed Charge Coverage Ratio" in Section 1.01 of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:
 
"; provided that (A) for the fiscal quarter ending December 31, 2013, solely for
the purposes of clause (b)(i) of this definition, the principal amount of the
Existing Term Loan paid on October 1, 2013 pursuant to Section 2.03(b) of the
Existing Financing Agreement shall be $1,350,000 and (B) for each of the fiscal
quarters ending June 30, 2014, September 30, 2014, December 31, 2014 and March
30, 2015, solely for the purpose of clause (b)(v) of this definition, the
aggregate amount of non-financed Capital Expenditures made by such Person and
its Subsidiaries during such period shall be the lower of (1) $750,000 or (2)
the amount actually spent during such fiscal quarter."
 
(c)                Section 7.02(g) (Capital Expenditures).  Section 7.02(g) of
the Financing Agreement is hereby amended by amending and restating the table
set forth therein to read as follows:
 
"Period
Capital Expenditure
Fiscal Year ended March 31, 2014
$3,200,000 
Fiscal Year ended March 31, 2015
$7,000,000
Fiscal Year ended March 31, 2016
$4,000,000
Fiscal Year ended March 31, 2017
$4,000,000
Fiscal Year ended March 31, 2018
$2,500,000"



(d)                Schedule 1.01(A) to Financing Agreement.  Schedule 1.01(A) of
the Financing Agreement is hereby replaced in its entirety with the new Schedule
1.01(A) attached as Annex I hereto.
 
4.                  Conditions to Effectiveness.  The effectiveness of this
First Amendment is subject to the fulfillment, in a manner satisfactory to the
Agents, of each of the following conditions precedent (the date such conditions
are fulfilled or waived by the Agents is hereinafter referred to as the "First
Amendment Effective Date"):

--------------------------------------------------------------------------------

(a)                Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this First Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the First Amendment Effective Date are true and correct on and as of the First
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the First Amendment Effective Date or
would result from this First Amendment becoming effective in accordance with its
terms.
 
(b)                Execution of Amendment.  The Agents and the Lenders shall
have executed this First Amendment and shall have received a counterpart to this
First Amendment, duly executed by each Loan Party.
 
(c)                 Payment of Fees, Etc.  The Borrower shall have paid on or
before the First Amendment Effective Date all fees and invoiced costs and
expenses then payable by the Borrower pursuant to the Loan Documents, including,
without limitation, Sections 2.06 and 12.04 of the Financing Agreement.


(d)                Delivery of Documents.  The Collateral Agent shall have
received on or before the First Amendment Effective Date the following, each in
form and substance reasonably satisfactory to the Collateral Agent and, unless
indicated otherwise, dated the First Amendment Effective Date:


(i)                the Fee Letter, duly executed by the Borrower;
 
(ii)              a copy of the resolutions of each Loan Party, certified as of
the First Amendment Effective Date by an Authorized Officer thereof, authorizing
the execution, delivery and performance by such Loan Party of this First
Amendment, the performance of the Loan Documents as amended thereby, and the
execution and delivery of the other documents to be delivered by such Loan Party
in connection herewith and therewith;
 
(iii)             a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in subsection (a) of this Section 4; and
 
(iv)            such other agreements, instruments, approvals, opinions and
other documents, each satisfactory to the Agents in form and substance, as any
Agent may reasonably request.

--------------------------------------------------------------------------------

5.                    Representations and Warranties.  Each Loan Party
represents and warrants as follows:
 
(a)                 Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this First Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)                Authorization, Etc.  The execution, delivery and performance
by each Loan Party of this First Amendment, and the performance of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law in any material respect or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.


(c)                Governmental Approvals.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance of this
First Amendment by the Loan Parties, and the performance of the Financing
Agreement, as amended hereby.


(d)                Enforceability of the First Amendment.  This First Amendment
and the Financing Agreement, as amended hereby, when delivered hereunder, will
be a legal, valid and binding obligation of each Loan Party, enforceable against
such Loan Party in accordance with the terms thereof, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors' rights generally.


(e)                 Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this First Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the First Amendment Effective Date are true and correct on and as of the First
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
has occurred and is continuing on the First Amendment Effective Date or would
result from this First Amendment becoming effective in accordance with its
terms.


6.                    Covenants.
 
(a)                Within 2 Business Days of the First Amendment Effective Date
(or such later date as the Agents may agree in writing in their sole
discretion), the Borrower shall deliver an amended and restated promissory note
evidencing the Revolving Loans, duly executed by the Borrower, in form and
substance reasonably satisfactory to the Agents.

--------------------------------------------------------------------------------

(b)                Within 10 Business Days of the First Amendment Effective Date
(or such later date as the Collateral Agent may agree in writing in its sole
discretion), the Borrower shall deliver an amendment to the Pledge Agreement, in
form and substance reasonably satisfactory to the Collateral Agent, and such
amendment shall be formalized in accordance with the laws of Mexico in a manner
reasonably satisfactory to the Collateral Agent.
 
7.                   Release.  Each Loan Party hereby acknowledges and agrees
that:  (a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Loan Parties and their Affiliates
under the Financing Agreement and the other Loan Documents that are required to
have been performed on or prior to the date hereof.  Notwithstanding the
foregoing, the Agents and the Lenders wish (and the Loan Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this First Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the First
Amendment Effective Date directly arising out of, connected with or related to
this First Amendment, the Financing Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.
 
8.                   No Novation; Reaffirmation and Confirmation.
 
(a)                 This First Amendment does not extinguish the obligations for
the payment of money outstanding under the Financing Agreement or discharge or
release the lien or priority of any mortgage, security agreement, pledge
agreement or any other security therefore.  Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under the
Financing Agreement or instruments securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this First Amendment
shall be construed as a release or other discharge of the Borrower under the
Financing Agreement, or the other Loan Documents, as amended hereby, from any of
its obligations and liabilities as a "Borrower" thereunder.

--------------------------------------------------------------------------------

(b)                The Borrower hereby (i) acknowledges and reaffirms its
obligations as set forth in each Loan Document, as amended hereby, (ii) agrees
to continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to it set forth in
each Loan Document, as amended hereby, which remain in full force and effect,
and (iii) confirms, ratifies and reaffirms that the security interest granted to
the Collateral Agent, for the benefit of the Agents and the Lenders, pursuant to
the Loan Documents, as amended hereby, in all of its right, title, and interest
in all then existing and thereafter acquired or arising Collateral in order to
secure prompt payment and performance of the Obligations, is continuing and is
and shall remain unimpaired and continue to constitute a first priority security
interest (subject to Permitted Liens) in favor of the Collateral Agent, for the
benefit of the Agents and the Lenders, with the same force, effect and priority
in effect both immediately prior to and after entering into this First
Amendment.
 
9.                   Miscellaneous.
 
(a)                 Continued Effectiveness of the Financing Agreement and the
Other Loan Documents.  Except as otherwise expressly provided herein, the
Financing Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the First Amendment Effective Date (i) all references
in the Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder"
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this First Amendment, and (ii) all references
in the other Loan Documents to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this First Amendment.  To the extent
that the Financing Agreement or any other Loan Document purports to pledge to
the Collateral Agent, or to grant to the Collateral Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this First Amendment shall not operate as an amendment of any right, power or
remedy of the Agents and the Lenders under the Financing Agreement or any other
Loan Document, nor constitute an amendment of any provision of the Financing
Agreement or any other Loan Document.


(b)                 Counterparts.  This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this First Amendment by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
First Amendment.


(c)                 Headings.  Section headings herein are included for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.


(d)                 Costs and Expenses.  The Borrower agrees to pay on demand
all fees, costs and expenses of the Agents and the Lenders in connection with
the preparation, execution and delivery of this First Amendment.

--------------------------------------------------------------------------------

(e)                First Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this First Amendment constitutes a "Loan Document"
under the Financing Agreement.  Accordingly, it shall be an Event of Default
under the Financing Agreement if (i) any representation or warranty made by any
Loan Party under or in connection with this First Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this First Amendment.


(f)                  Severability.   Any provision of this First Amendment that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.


(g)                Governing Law.  This First Amendment shall be governed by the
laws of the State of New York.


(h)                Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS FIRST AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.


 
BORROWER:
 
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
 
 
By:
 /s/ Selwyn Joffe
 
 
Name:  Selwyn Joffe
 
 
Title:  Chief Executive Officer




--------------------------------------------------------------------------------

 
COLLATERAL AGENT:
 
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
By:
 /s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  President




--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDER:
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
  /s/ Fred Kiehne
 
 
Name:  Fred Kiehne
 
 
Title:  Senior Vice President




--------------------------------------------------------------------------------

 
LENDERS:
 
 
 
 
CERBERUS ASRS FUNDING LLC
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  Vice President



 
CERBERUS AUS LEVERED II LP
 
 
 
 
By:
CAL II GP LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  Vice President
 
 
 
 
CERBERUS N-1 FUNDING LLC
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  Vice President
 
 
 
 
CERBERUS OFFSHORE LEVERED I L.P.
 
 
By:
COL I GP Inc.
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  Vice President

 
 
CERBERUS ONSHORE LEVERED II LLC
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  Vice President

 

--------------------------------------------------------------------------------

 
CERBERUS OFFSHORE LEVERED II LP
 
 
By:
COL II GP Inc.
 
Its:
General Partner

 
 
By:  /s/ Daniel Wolf
 
Name:  Daniel Wolf
 
Title:  Vice President



 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
 
By:
Cerberus NJ Credit Opportunities GP, LLC
 
Its:
General Partner



 
By:  /s/ Daniel Wolf
 
Name:  Daniel Wolf
 
Title:  Senior Managing Director



 
CERBERUS ONSHORE II CLO LLC
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
Title:  Vice President




--------------------------------------------------------------------------------

 
BAWAG P.S.K. Bank für Arbeit und Wirtschaft
 
und Österreichische Postsparkasse
 
Aktiengesellschaft
 
 
 
By:/s/ Dr. Guido Jestadt
 
Name:  Dr. Guido Jestadt
 
 
 
By:/s/Eric Song
 
Name: Eric Song




--------------------------------------------------------------------------------

ANNEX I


SCHEDULE 1.01(A)


LENDERS AND LENDERS' REVOLVING CREDIT COMMITMENTS


Lender
 
Revolving
Credit
Commitment
 
PNC BANK, NATIONAL ASSOCIATION
 
$
40,000,000
 
Total
 
$
40,000,000
 

 
 

--------------------------------------------------------------------------------